CoNNOR, J.
Section 3169, Revisa!, is in tbe following words: “If any person shall erect or maintain a barbed-wire fence along any public road or highway, and within ten yards .thereof, without putting a railing or planlc on top of said fence not less than three inches in width, he shall be guilty of a misdemeanor and fined or imprisoned at the discretion of the Court. This section shall apply to the counties of Rowan, Swain, Haywood,” etc.
The purpose of the Legislature in enacting the statute, and the danger to persons and animals passing along the public highway are manifest. The fence, described in the special verdict, comes clearly within the mischief at which the statute is directed. To hold that the entire fence, except the posts which support the wire, must be niade of barbed wire, would render the statute of but little value. We know from common observation that such fences usually have one or more boards, or planks, at the bottom, or next to the ground. The purpose of the Legislature was to protect travelers and stock from danger of coming in contact with the top wire, hence the necessity of a plank, or railing, on top as the statute requires. Giving effect to the language of the act, with a view of effectuating the intent of the Legislature and affording protection against the mischief aimed at, we think that, upon the special verdict, the defendant was guilty of violating the statute. This will be certified to the end that further proceedings may be had in accordance with the law.
Reversed.